Citation Nr: 0823266	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-02 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability, and if so, whether the claim may be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability, and if so, whether the claim may be granted.

3.  Entitlement to an increased rating for tendonitis of the 
right shoulder with degenerative changes, currently rated 10 
percent disabling.

4.  Entitlement to an increased rating for tendonitis of the 
left shoulder with degenerative changes, currently rated 10 
percent disabling.

5.  Entitlement to an increased rating for degenerative 
changes of the cervical spine, currently rated 20 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to December 
1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2003 rating decision of the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A hearing was held at the RO in February 2004 and before the 
undersigned Veterans Law Judge at the RO in April 2008.  
Transcripts of both hearings are on file.

Service connection for a right knee disorder will be reopened 
below, and considered on the merits in the Remand section 
below.




FINDINGS OF FACT

1.  Service connection for a right knee disability was denied 
by the RO in April 1980.  It was held that that there was no 
evidence of inservice treatment for a right knee disability 
and no knee disorder found on examination.  Notice was 
provided and there was no appeal.  In an unappealed October 
2000 rating action, the RO determined that new and material 
evidence had not been received to reopen a claim for service 
connection for a right knee disorder.  

2.  Service connection for a left knee disability was denied 
by the RO in October 2000.  It was held that that a left knee 
disability was unrelated to military service.  

3.  Evidence associated with the claims file since the 
October 2000 rating decision that denied service connection 
provides a medical nexus between military service and the 
current bilateral knee disabilities, which, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claims.

4.  The record does not contain objective evidence of 
inservice treatment for a left knee injury or a competent 
medical opinion which relates the currently diagnosed left 
knee disability to military service.  There was a post 
service injury to the left knee in 1994.  Arthritis was not 
shown within 1 year following service separation.

5.  The service-connected bilateral shoulder disability was 
primarily manifested by complaints of joint pain with 
shoulder flexion that ranged from 150 to 170 degrees and 
abduction ranged from 150 to 180 degrees, without muscle 
atrophy, swelling, or evidence of nonunion with loose 
movement.   

6.  The veteran's cervical spine disability has been 
primarily manifested by pain on use with cervical spine 
flexion that ranged from 30-40 degrees without evidence of 
muscle spasm, guarding, abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision, which denied service 
connection for right and left knee disabilities, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  Evidence received with the application to reopen the 
claims for service connection for bilateral knee disabilities 
is new and material, and the claims are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  A Left knee disability was not incurred in or aggravated 
during active military service and arthritis may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  The schedular criteria for a rating in excess of 10 
percent for the right shoulder disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201, 5024 
(2007). 

5.  The schedular criteria for a rating in excess of 10 
percent for the left shoulder disability prior is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201, 
5024 (2007).

6.  The schedular criteria for a rating in excess of 20 
percent for the cervical spine disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5290, 5293, 
(2001) and effective September 23, 2002; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243, effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Notice as to what evidence is needed, as well as the 
type of evidence necessary to establish a disability rating 
and effective date for that disability, has been provided.  
Letters of April 2003 and March 2006 provided pertinent 
notice and development information.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  

While the letters sent to the veteran regarding his 
application to reopen claims for service connection for 
bilateral knee disabilities did not comply with the dictates 
outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006), (which 
established new notice requirements regarding claims that had 
been previously denied), in light of the fact that the claims 
have been reopened, due to the submission of new and material 
evidence, the RO's failure to adequately inform the veteran 
is harmless error.  In view of the holdings below, no 
additional notice or development is indicated on these 
matters.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains testimony and 
statements of the veteran, service medical records, private 
medical reports that date between 1991 and 2000, VA inpatient 
and outpatient treatment records that date from 2000 to 2008, 
and reports of VA examination that were conducted in April 
2003, September 2004, and August 2007.  

Reopening of claims for service connection for bilateral knee 
disabilities

Service connection for a right knee disability was denied in 
an April 1980 rating decision.  It was held that the evidence 
did not show that a right knee disability was related to 
military service.  There were some positive right knee 
findings noted, but no disorder clearly established.  The 
veteran was notified of that decision and did not appeal that 
determination.  Thus it became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

In May 2000, the veteran filed an application to reopen his 
claim for a right knee disability.  He also claimed service 
connection for a left knee disability.  In October 2000, it 
was determined that new and material evidence had not been 
received regarding the claim for service connection for a 
right knee disability.  It was also determined that the 
evidence did not show that a left knee disability was related 
to military service.  The veteran was notified of these 
decisions and did not appeal the rating action.  Thus it 
became final.  

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Under the regulation, it states 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board finds that new and material evidence has been 
submitted to reopen the claims for service connection for 
right and left knee disabilities.  Since the 2000 rating 
action, the VA has received a VA medical opinion that 
indicates that the veteran's bilateral knee disabilities are 
directly related to military service.  This relates to an 
unestablished fact necessary to substantiate the claims, and 
the claims are reopened and will be considered on the merits.  
See 38 C.F.R. § 3.156(a).

Having reopened the veteran's claims, the current decision 
will be based on a de novo review of the record.  Before the 
Board may proceed, however, it must first determine whether 
rendering a decision will prejudice the veteran in the course 
of his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Because the RO also reviewed the case on a de novo 
basis, the appellant is not prejudiced.

As noted above, the right knee disorder will be considered in 
the Remand section below.  The left knee disability will be 
discussed below.

Entitlement to service connection for a left knee disability

The veteran claims that as result of his inservice duties he 
has developed a left knee disability.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., arthritis) which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Concerning evidence of current disability, VA records show 
diagnoses that include left patellofemoral osteoarthritis.  
These diagnoses satisfy the first element of Hickson.

In considering the element of in-service incurrence or 
aggravation, the service medical records do not show 
complaints, findings, or diagnoses regarding the left knee.  
Further, clinical evaluation at the time of separation 
revealed no pertinent abnormality regarding the left knee in 
October 1978.  When reporting his medical history at 
separation the veteran specifically noted that he did not 
have or ever had a "tricked or locked" knee.

Still further, there is no evidence of arthritis of the left 
knee within a year of service, let alone manifested to a 
degree of 10 percent within a year of service discharge.  
Post service medical records show that the veteran underwent 
VA examination in February 1980.  The veteran did not refer 
to the left knee.  

The next evidence documenting any knee problem is in July 
1994.  He was involved in a skiing accident in which he 
twisted his left knee.  In August 1994, he underwent 
arthroscopy with debridement of medial femoral condyle 
chondromalacia and removal of loose bodies.  Thus it appears 
clear that there was an intercurrent injury to the left knee.  
Subsequent competent medical opinion has not related the left 
knee disorder to service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000).    

Another problem with the veteran's claim for service 
connection arises with the third element of Hickson, medical 
evidence of a nexus.  The veteran underwent VA examination in 
September 2004.  The VA examiner concluded that the veteran's 
bilateral knee disabilities were related to an inservice 
injury.  Unfortunately, it appears that this diagnosis was 
based on the veteran's history.  The United States Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

In this regard, the VA examiner appears to base his opinion 
on a service medical record which showed an "in-service" 
knee injury in December 1980.  Initially, the Board notes 
that the veteran was not serving in the military in December 
1980.  Further, there is no official evidence which 
corroborates the occurrence of any injury of the left knee 
until 1994.  Still further, in his testimony to the Board, 
the veteran acknowledged that he did not seek any treatment 
for his knees during service.  Moreover, in regard to the 
left knee, it appears that the veteran's private physician in 
1992 relates the left knee disability to the reported skiing 
accident.  

In summary, without evidence of in-service injury, the 
extensive period of time subsequent to service discharge 
before a chronic disability is diagnosed, and the lack of 
competent medical nexus, the Board finds that an excessive 
degree of speculation is required to conclude that the 
veteran's bilateral knee disabilities are related to military 
service.  The Board concludes that the preponderance of the 
evidence is against the veteran's claims for service 
connection.  

General criteria for increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The February 1980 VA examination report shows that the 
veteran is right handed.  See 38 C.F.R. § 4.69 [a distinction 
is made between major (dominant) and minor musculoskeletal 
groups for rating purposes, and only one extremity is to be 
considered major].

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provided 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Entitlement to increased ratings for bilateral shoulder 
disabilities

Based on in-service medical care, service connection was 
granted for bilateral shoulder tendinitis, in the April 1980 
rating action.  A noncompensable evaluation was assigned 
under Diagnostic Codes 5024 and 5201.  In an October 2000 
rating action, the RO granted a separate 10 percent 
evaluation for each shoulder, effective in April 2000.  

The RO also considered the veteran's shoulder disabilities 
analogous to tenosynovitis under Diagnostic Code 5024.  
Tenosynovitis shall be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

X-ray study in September 2004 noted mild osteoarthritis of 
the acromioclavicular joint, bilaterally.  Diagnostic Code 
5201 provides for the evaluation of limitation of motion of 
the shoulder.  Limitation of motion of the arm at shoulder 
level is rated 20 percent disabling for both the major and 
the minor side.  Limitation of the arm midway between the 
side and the shoulder level is rated 30 percent disabling on 
the major side; and limitation to 25 degrees from the side is 
rated 40 percent disabling on the major side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Without consideration of the veteran's complaints of pain, 
the disability does not reach a higher schedular evaluation 
available under Diagnostic Code 5201.  At VA examination in 
April 2003, the range of motion for the right shoulder was as 
follows: flexion to 170 degrees; abduction to 150 degrees; 
internal rotation to 70 degrees; and external rotation to 90 
degrees.  The range of motion for the left shoulder was the 
same except for internal rotation which was 65 degrees.  

At VA examination in September 2004, the range of motion was 
symmetrical.  He had flexion to 160 degrees and abduction to 
180 degrees.  With the shoulders abducted at 90 degrees there 
was 60 degrees of active external rotation and 90 degrees of 
passive external rotation.  There was 70 degrees of active 
and passive internal rotation.  

At VA examination in August 2007, the range of motion was 
symmetrical with flexion to 150 degrees, abduction to 150 
degrees, external rotation to 75 degrees and internal 
rotation to 75 degrees.  

The Board also considered additional Diagnostic Codes.  
Diagnostic Code 5203 provides a 20 percent evaluation where 
there is nonunion with loose union or dislocation.  At the VA 
examinations, there was no reported evidence of loose 
movement or dislocation.  Diagnostic Code 5202 concerns 
impairment of the humerus, which is not shown in this case.  

In consideration of DeLuca, the record does not objectively 
show that the veteran's functional ability was limited to 
such a point that a higher evaluation is warranted based on 
pain or weakness.  At the VA examinations, the examiners 
noted that there was no incoordination, weakened movement, or 
fatigue.  Further, examination did not reveal edema, 
swelling, instability, heat, redness, or effusion or other 
physical findings indicative of significant residuals.  
Further, the VA motor and neurological examinations were 
normal.  In this case, it is not objectively shown that there 
was additional functional limitation that would warrant an 
increased rating based on pain or weakness.  Consequently, 
the preponderance of evidence is against the claim for a 
higher rating.  38 U.S.C.A. § 5107.  

Entitlement to a rating greater than 20 percent for 
degenerative changes of the cervical spine, under the old 
regulations

Based on in-service medical care, service connection was 
granted for degenerative changes of the cervical spine in the 
April 1980 rating action.  A 10 percent evaluation was 
assigned effective in December 1978.  The rating was 
increased to 20 percent in the October 2000 rating action.  

The disability is characterized as degenerative changes of 
the cervical spine.  X-ray study in September 2004 noted 
moderate to severe degenerative changes of the cervical 
spine.  The Diagnostic Codes that contemplate arthritis cited 
above, also apply to this disability.  

The veteran filed his claim in March 2003.  The regulations 
for evaluation of certain disabilities of the spine, 
including intervertebral disc syndrome, were revised, 
effective on September 23, 2002.  Additional revisions were 
made to the evaluation criteria for disabilities of the 
spine, as well as re-numbering-effective on September 26, 
2003-for purposes of updating the rating schedule with 
current medical terminology and unambiguous criteria to 
reflect medical advances since last reviewed.  (Former 
Diagnostic Code 5290 is now Diagnostic Code 5237).  It should 
be pointed out that the revised rating criteria may not be 
applied to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 
Vet. App. 55 (1998).  

Under the old criteria, moderate limitation of motion of the 
cervical segment of the spine warranted a 20 percent 
evaluation.  Severe limitation of motion of the cervical 
segment of the spine warranted a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5290.

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for mild intervertebral disc 
syndrome.  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent rating.  Severe 
intervertebral disc syndrome with recurring attacks warrants 
a 40 percent rating.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293.  

Considering the old criteria, the reported findings do not 
approximate severe limitation of motion.  The April 2003 VA 
medical report shows that the range of motion for the 
cervical spine was 40 degrees of flexion, 35 degrees of 
extension, and 30 degrees of lateral bending, bilaterally.  
The September 2004 examination range of motion study revealed 
40 degrees of flexion, 20 degrees of extension, 20 degrees of 
lateral flexion, bilaterally, and 40 degrees of rotation, 
bilaterally.  The August 2007 VA medical report shows 30 
degrees of flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, bilaterally, and 60 degrees of rotation, 
bilaterally.  The Board finds that this approximates no more 
than moderate limitation of motion and supports a 20 percent 
evaluation.  

The veteran reported multiple complaints, including pain and 
weakness.  However, the pain on use of his neck which the 
veteran described to examiners was, the Board finds, 
adequately and appropriately compensated at the 20 percent 
level and did not warrant an evaluation in excess of 20 
percent under 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca, 
supra.  The most recent examination reports show that there 
was pain on all range of motion studies.  Significantly, 
there were no postural abnormalities, fixed deformity, spasm, 
weakness, tenderness or decrease in range of motion following 
repetitive use.  The physicians reported that there was no 
further limitation of motion caused by fatigue or weakness.  
Further there was not a lack of endurance or incoordination.  
The complaints and findings recorded during this period are 
consistent with not more than moderate limitation of motion.  

The Board considered whether the veteran should be granted a 
higher rating under the old regulations that relate to 
intervertebral disc syndrome.  In this case the sensory and 
motor examinations for the most part are intact, and there 
were no abnormal reflexes.  Therefore a higher rating is not 
warranted.  

Entitlement to a rating greater than 20 percent for 
degenerative changes of the cervical spine, under the new 
regulations

The new regulations provide the following rating criteria: a 
20 percent evaluation is appropriate where there is forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
warranted where there is forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (effective September 26, 2003).

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Another note (6) indicated that disability of the 
thoracolumbar and cervical spine segments will be separately 
evaluated, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

Under Diagnostic Code 5293 (effective September 23, 2002, and 
renumbered Diagnostic Code 5243), an evaluation of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.

In regard to the new regulations, the Board does not find 
that the veteran's cervical spine disability exceeds the 20 
percent when rated under the new Diagnostic Code 5237.  As 
noted the veteran's forward flexion during this time period 
ranged from 30 to 40 degrees.  Therefore a higher rating is 
not warranted based on range of motion.  

In regard to muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, there has 
been no evidence of muscle spasm associated with the cervical 
spine disability.  Further, the examinations reports indicate 
that his posture is erect and his gait is normal.  
Furthermore, there has never been any evidence of reversed 
lordosis, or abnormal kyphosis.  Moreover, the new General 
Rating Formula for Diseases and Injuries of the Spine now 
contemplates symptoms such as pain.  So entitlement to an 
evaluation in excess of 20 percent for his cervical spine 
disability under Diagnostic Code 5237 is not warranted.  

As noted above, the current criteria of Diagnostic 5243 
evaluate intervertebral disc syndrome on either the total 
duration of incapacitating episodes over a 12 month period or 
by combining under 38 C.F.R. § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The veteran was not under any doctor-prescribed bed rest for 
incapacitating episodes of intervertebral disc syndrome, 
during the past 12 months, let alone the four to six weeks 
required for a higher rating.  Moreover, as noted above, no 
chronic neurologic manifestations of intervertebral disc 
syndrome were identified.  Further, there is no evidence of 
ankylosis of the cervical spine.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for the assignment of a higher evaluation.  


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for bilateral knee 
disabilities are reopened, and to this extent the claims are 
granted.

Service connection for a left knee disability is denied.

An evaluation in excess of 10 percent for the service-
connected right shoulder disability is denied.

An evaluation in excess of 10 percent for the service-
connected left shoulder disability is denied.

An evaluation in excess of 20 percent for the residuals of 
degenerative changes of the cervical spine is denied.


REMAND

As noted above, the issue of service connection for a right 
knee disorder will be considered in this section.  This issue 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

Review of the record reveals that the veteran had complaints 
of pain in the right knee shortly after service.  On 
examination in February 1980 there were some positive 
findings regarding that knee, although the x-ray was 
interpreted as normal.

Appellant is service connected for osteoarthritis of the 
cervical spine as a result of in-service and post-service 
findings.  This is rated as a systemic disorder in the rating 
schedule, as discussed above.  There is, therefore, a 
question of whether current arthritis in the right knee may 
be due to the systemic disorder, especially in the presence 
of crepitus shortly after service.

Moreover, it is noted that there was a recorded opinion that 
the right knee pathology was related to a December 1980 in-
service injury.  It appears that that opinion was entered 
without review of the claims file as it is noted that 
appellant's last active service was in 1978.

In view of the foregoing, this case is remanded for the 
following action:

The appellant should be scheduled for an 
appropriate VA examination, by a 
physician, to ascertain the etiology of 
the right knee disability.  The claims 
folder must be available to the examiner 
for review prior to the entry of any 
opinion.  All indicated tests should be 
accomplished and all clinical findings 
reported in detail.  In part the examiner 
should comment on whether there is: (a) 
any evidence of the onset of chronic knee 
pathology in service? (b) any indication 
that the positive findings on examination 
in February 1980 are indications of early 
chronic right knee pathology? and (c) is 
there any basis for concluding that the 
arthritis recently noted in the right 
knee is part of a systemic osteoarthritis 
already service connected or is more 
likely related to advancing age or other 
incident.

Thereafter, the case should be reviewed by the RO/AMC.  To 
the extent benefits sought are not granted, the appellant and 
his representative should be provided with as supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the matter should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome in this case by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


